Case 1:20-cr-00188-JSR Document 70-3 Filed 06/26/20 Page 1 of 2




                                        EXHIBIT C
              Case 1:20-cr-00188-JSR DocumentU.S.
                                              70-3  Filed 06/26/20
                                                  Department         Page 2 of 2
                                                             of Justice
[Type text]
                                                   United States Attorney
                                                   Southern District of New York
                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007



                                                   May 12, 2020

VIA HAND DELIVERY
Michael Artan                       Michael Gilbert                               Andrew Levander
michaelartan@yahoo.com              michael.gilbert@dechert.com                   andrew.levander@dechert.com


       Re:      United States v. Ruben Weigand, S3 20 Cr. 188 (JSR)
Dear Counsel:
        Based on your request for discovery in this case, we have provided you with a USB drive
containing the results of forensic analyses performed on several devices seized from the defendant
pursuant to his arrest. Although the USB drive is not marked with a Bates number, the Government is
deeming the USB drive marked with Bates number RW_USAO_00000072. The contents of the USB
drive are being produced under the terms of the Protective Order entered in this case.

                                           Very truly yours,

                                           GEOFFREY S. BERMAN
                                           United States Attorney

                                        by: ___________________________________
                                            Christopher J. DiMase / Nicholas S. Folly /
                                            Tara LaMorte
                                            Assistant United States Attorneys
